Citation Nr: 0217238	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  94-36 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to an increased initial evaluation for corneal 
erosion syndrome, currently evaluated as 20 percent 
disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to June 
1977, and from August 1983 to March 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine 
that granted the veteran's claim of entitlement to service 
connection for corneal erosion syndrome.  The veteran 
continues to disagree with the level of evaluation assigned.  

This claim was remanded for further development by the RO in 
September 2001.  That development having been completed, 
this claim now returns to the Board for adjudication. 


FINDING OF FACT

The veteran's bilateral corneal erosion syndrome is 
currently manifested by pain and slight defect of visual 
acuity; the veteran has no visual field deficit.  Vision is 
correctable to better than 20/40 bilaterally.


CONCLUSION OF LAW

The criteria for an evaluation higher than 20 percent for 
the veteran's corneal erosion syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 2002); 38 
C.F.R. § 4.84a, Diagnostic Codes 6009, 6011 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b)) (2002).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed August 1994 rating 
action, and were provided a Statement of the Case dated 
September 1994, and two Supplemental Statements of the Case 
dated December 1997 and August 2002, as well as a Board 
Remand dated September 2001.  These documents provided 
notification of the information and medical evidence 
necessary to substantiate this claim.  The RO has also made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  The veteran has been afforded 
several examinations during the course of this claim, dated 
May 1994, September 1996, and July 2002.  Thus, under the 
circumstances in this case, VA has satisfied its duties to 
notify and assist the veteran, and adjudication of this 
appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  There 
is no indication that there is additional evidence that 
should or could be obtained prior to adjudicating this 
claim. Thus, even without more specific notice as to which 
party will get which evidence, as all the evidence has been 
obtained, the Board can proceed.

Facts

The veteran was granted service connection for corneal 
erosion syndrome at a 20 percent evaluation by an August 
1994 rating decision.  This decision was based on service 
medical records, which indicated that the veteran developed 
corneal erosion syndrome in service, and on the report of a 
VA examination, in which the veteran reported pain, but was 
found to have no visual field defect.

The veteran continues to disagree with the level of 
evaluation assigned.  Essentially, it is maintained that the 
evaluation currently assigned for this disability is not 
adequate, given the current symptomatology of this 
disability.  The relevant evidence of record includes the 
veteran's statements, the reports of outpatient treatment, 
and the reports of VA examinations.

A September 1993 treatment note indicates that the veteran 
was diagnosed in service with epithelial basement membrane 
disease.  He was noted to have had numerous treatments 
without restoration of vision, and was noted to have 
frequent and unstable eyeglass prescription changes.  His 
right eye was worse than his left.  He had right eye 
correction to 20/60 with 20/20 in the left eye.

An October 1993 treatment note indicates that the veteran 
will probably have irregular episodes of exacerbations of 
eye pain and decreased vision due to his corneal disease.

The report of a May 1994 VA examination indicated that the 
veteran reported that he got dust in his eyes about three 
years prior, and that his corneas had not recovered since 
that time.  He reported both blurred vision and pain, and 
said that every morning when he opened his eyes, the eyelids 
would peel off the outer layer of the cornea, which was 
extremely painful to him, and required numbing eye drops and 
oral pain medication.  He also reported that he had 
increased intraocular pressure, and had tiny holes made to 
try and relieve the pressure.  The veteran was diagnosed 
with corneal disease with recurrent abrasion and sloughing.

The report of a September 1996 VA examination indicates that 
the veteran reported that he had many eye problems in 
service, including many surgeries.  He reported currently 
that his vision was disturbed and that he had pain in the 
region of his eyes.  It was noted that the veteran avoided 
eye contact, but that his eyes seemed reddened.  He was 
diagnosed at that time with corneal erosion.  

The veteran also received a VA visual examination in 
September 1996.  That examination indicates that the veteran 
reported recurrent erosion of the corneas, with the last 
episode of recurrent erosion occurring around six months 
previously.  At that time, right eye visual acuity was 
correctable to 20/25, and left eye visual acuity was 
correctable to 20/20.  There were no findings of diplopia or 
visual field deficit.  The corneas and anterior chambers of 
the eye were found to be clear, and the fundi were normal.  
The veteran was diagnosed with a history of recurrent 
erosion of the eyes, inactive at that time.

During a VA examination in September 1999, the veteran 
reported that he keeps getting retinal tears, the last one 
occurring two months ago.

The veteran received a further VA examination in July 2002.  
The report of that examination indicates, in relevant part, 
that the veteran reported occasional discomfort with his 
eyes.  The veteran's right eye corrected visual acuity was 
found to be 20/25.  The veteran's left eye corrected visual 
acuity was found to be 20/25 as well.  The veteran's visual 
field was found to be full to confrontation.  The veteran 
was diagnosed with a history of traumatic erosion, treated 
multiple times, that was currently stable.



The Law and Analysis

As noted, it is maintained that the 20 percent disability 
evaluation currently assigned to the veteran's eye 
disability is not adequate.  In this regard, it is pointed 
out that disability evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § Part 4.  Separate diagnostic codes 
identify the various disabilities.  The governing 
regulations provide that, unless otherwise specified, the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2002).

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a 
claim based on the veteran's dissatisfaction with the 
initial rating (a claim for an original rating) and a claim 
for an increased rating.  It also indicated that in the case 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The Court in AB v. Brown, 6 Vet. App. 
35 at 38 (1993), stated that a claimant will generally be 
presumed to be seeking the maximum benefit allowed by law 
and it follows that an increased rating remains in 
controversy where less than the maximum is awarded.

The Board notes that the veteran's service-connected eye 
disability is currently rated as 20 percent disabling under 
38 C.F.R. § 4.84a, Diagnostic Code 6009 (2002), for an 
unhealed injury of the eye.  Under Diagnostic Code 6009, an 
unhealed injury of the eye is to be rated from 10 percent to 
100 percent for impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity, combining 
an additional rating of 10 percent during continuance of 
active pathology.  The minimum rating during active 
pathology is 10 percent.  38 C.F.R. § 4.84a, Diagnostic Code 
6009 (2002).

Localized scars, atrophy, or irregularity of the retina, 
centrally located, with irregular, duplicated enlarged or 
diminished image, unilateral or bilateral, will be rated 10 
percent disabling.  38 C.F.R. § 4.84a Diagnostic Code 6011 
(2002).

Taking into account all relevant evidence, the Board finds 
that the veteran's service connected eye disability is 
currently properly evaluated as 20 percent disabling.  In 
this regard, the Board notes the results of a September 1996 
VA examination, in which the veteran's visual acuity was 
20/25 on the right, and 20/20 on the left, with no visual 
field defect, findings indicative of only a very minor 
visual acuity defect.  Similarly, the findings from the 
veteran's July 2002 VA examination were of a visual acuity 
of 20/25 on the right, and 20/25 on the left, with no visual 
field defect, again indicative of only a very minor visual 
acuity defect.  The September 1996 VA examination found the 
veteran's recurrent corneal erosion to be inactive at that 
time, and the July 2002 VA examination found the veteran's 
traumatic erosion to be stable.  Under Diagnostic Code 6009, 
these findings would not entitle the veteran to a 
compensable rating for a visual acuity defect, or visual 
field loss, nor would the veteran be entitled to an 
additional rating of 10 percent during continuance of active 
pathology, since the veteran's corneal erosion was found to 
be inactive and stable.

However, considering the veteran's reports of pain and 
episodic activity, and resolving all doubt in favor of the 
veteran, the Board finds that the veteran's eye disability 
does warrant a 20 percent evaluation, the evaluation the 
veteran is currently receiving.  However, the veteran's 
level of disability, considering lack of visual field defect 
and minimal visual acuity defect, would not warrant any 
higher rating than 20 percent.

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 
20 percent rating has been in effect since the effective 
date of service connection for the veteran's corneal erosion 
syndrome, and at no time has it been medically demonstrated 
that this disability has warranted any higher rating.


ORDER

Entitlement to an increased initial evaluation for corneal 
erosion syndrome, currently evaluated as 20 percent 
disabling, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

